As the charge is one of abnormality, and a jury would find it peculiarly difficult to accept testimony of the crime without having it shown them that the accused possessed that abnormal constitution, I think evidence of the other daughter, of debauching her, too, has a special value and importance that require its admission. It seems to me that its exclusion carries the rule regarding evidence of other crimes to an extent and a consequence not reasonable. Any great difference between the times of commission of acts upon the one daughter and the other might require exclusion, but the decision is not concerned with the element of time.